    5   •·               Case 1:21-mj-00688-ML Document 8 Filed 08/26/21 Page 1 of 2

f
\            AO466A(Rev.I ~l W11,erorRuld .t , .I ll<ariT (Complaintor Jndictnwm)


                                                 UNITED STATESDISTRICTCOURT
                                                               WESTERN DISTRICT OF TEXAS
                                                                           AUSllN DIVISION

              USA                                                                   §
                                                                                    §   Case Number: AU:21-M -00688(1)
              vs.                                                                   §
                                                                                    §   Charging District Case No.: J:21-mj-572
              (l)Jonathon Owen Shroyer                                              §
                    Defendant                                                       §

                                                                   Waiver of Ruic 5 & 5.1 Hearing
                                                                       (Complainl/lndictment)

                      I understand th<!t I have been charged in another district, the District of Columbia.
              I have been infonned of the charges and of my rights to:
                       (I) retain counsel or request the assignment of counsel if I am unable to retain counsel;
                        (2) an identity hearing to detennine whether I am the person named in the charges;
                        (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
                        (4) a preliminary hearing within 14 days ofmy first appearance if Jam in custody and 21 days
                            otherwise -unless I am indicted - to determine whether there is probable cause to believe that
                            an offense has been committed;
                        (5) a hearing on any motion by the government for detention;
                        (6) request transfer of the proceedings ro this district under Fed. R. Crim. P. 20, to plead guilty.

                          I agree to waive my right(s) to:

                     tfJc
                        v{ an identity hearing and production of the warrant.
                          (     ) a preliminary hearing.
                                            1
                          (     )   a dete ntton hearing.

                          (     ) an identHy hearing, production of the warrant, and any preliminary or detention bearing to
                                  which 1 i'nay be entitled in this districL.I request that those hearings be held in the
                                  prosecuting district, at a time set by that court.

                             I consent to the issuance of an ordi!r requiring my appearance in the prosecuting district where
                the charges are pending_against me .




                .zrad-<!ru-.~
                Date
                         r zcrl I
          Case 1:21-mj-00688-ML Document 8 Filed 08/26/21 Page 2 of 2




                                                                   Case No. AU:21-M-00688(1)
                               CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above document was filed and served
upon all parties of record on August 26, 2021 by CM/ECF, the court’s electronic filing system.

                                                    /s/ Marc J. Randazza
                                                    Marc J. Randazza




                                              -2-
